Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 12/27/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
With respect to Claims 1, 12 and 20, the applicant argues that (i) the cited prior art, Sahni et al. (US Pub. 2010/0023506 A1) and Begeja et al. (US Pub. 2003/0088687 A1), fails to teach or suggest “causing the relevant of the video to be stored separately from the video content” as claimed, and (ii) the motivation to combine the references is not supported.
In response, the examiner points out that Sahni teaches identifying and retrieving relevant portions of a video content based on user interest information (see Fig.5 (506), paragraph [0032], paragraph [0034] and paragraph [0064]). The relevant portions of a video content are being retrieved from the extracted text information of the metadata and the user profile information. This suggests that relevant portions of a video content can be retrieved and individually stored at a computing device for later retrieval and viewing.
Begeja teaches identifying relevant portions of a video content and storing the portions as an attachment for subsequent viewing (see Fig.8 (810,820), Fig.10(1035,1045,1050), paragraph [0101] and paragraphs [0107-0108]). Begeja further teaches that the relevant portions of a video content can be stored at a computing device for later retrieval, viewing and sharing (see paragraph [0038)). This suggests that the relevant portions of a video content are being retrieved and individually stored at a 
Sahni and Begeja teach retrieving relevant portions of a video content via extracted or determined user interest information. The motivation to combine Begeja’s teaching with Sahni’s would to include a process or step for storing specific portions of a video content or video clips that are of interest to a specific user for later retrieval, viewing or sharing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US Pub. 2010/0023506 A1) in view of Begeja et al. (US Pub. 2003/0088687 A1).
Regarding Claim 1, Sahni teaches a method (see Fig.1 and paragraph [0029]), comprising:
receiving video content comprising a text component (see Fig.2 (202), Fig.5 (502), paragraph [0038] and paragraph [0064], media content and metadata containing text);
parsing, from the video content, the text component (see Fig.5 (504) and paragraph [0054], extracting text from metadata);
determining, based on the parsed text component, one or more topics associated with the content (see Fig.5 (504) and paragraph [0064], string comparison of context text in the metadata);
determining that at least one topic matches a topic of interest to a user (see Fig.5 (504) and paragraph [0064]);

Sahni fails to teach causing the relevant portion of the video content to be stored separately from the video content.
Sahni, however, teaches automatically causing relevant portions of a video content to be identified for retrieval (see Fig. 1 (192), paragraph [0032] and paragraph [0034]).
Begeja teaches storing a relevant portion of a video content separately from the video content for subsequent viewing (see Fig.8 (810,815), Fig.10 (1035), paragraph [0038], paragraph [0101] and paragraph [0107], one or more portions or clips of a video content can be stored separately from the entire original video content at a computing device for subsequent retrieval and viewing).
At the time of the invention, it would have been obvious for one skilled to include to Sahni’s method the step for causing the relevant portion of the video content to be stored separately from the video content. The motivation would be to enable the user device to display specific portions or clips of a video content based on identified user interest information, and to retrieve, view or share the portions or clips at a later time.
Regarding Claims 2 and 13, Sahni further teaches suffering the content, wherein causing the portion of the content relevant to the topic of interest to be stored comprises causing the buffered content to be individually stored as part of the portion of the content (see Fig.2 (252,202), paragraph [0052] and paragraph [0059], viewing video contents from a network data source).
Regarding Claims 3 and 4, Sahni further teaches receiving, from the user device, input and determining the topic of interest based on the input (see Fig.5 (500,502) and paragraph [0064]).
Regarding Claims 4 and 15, Sanni further teaches determining the topic of interest based on the input comprises suggesting the topic of Interest based on the input and user information and 
Regarding Claim 11, Sahni teaches wherein the content is a content stream associated with a linear content channel (see Fig.2 (202) and paragraph [0059], online YouTube video contents), but falls to teach wherein causing the relevant portion of the video content be stored for subsequent viewing occurs automatically without user interaction.
Sahni, however, teaches automatically causing relevant portions of a video content to be identified for later retrieval (see Fig.1 (192), paragraph [0032] and paragraph [0034]).
Begela teaches automatically storing a relevant portion of a video content for subsequent viewing (see Fig.8 (810,815), Fig.10 (1035), paragraph [0101] and paragraph [0107]).
At the time of the invention, it would have been obvious for one skilled to include to Sahni’s method the step for automatically causing the relevant portion of the video content to be stored far subsequent viewing without user interaction. The motivation would be to enable the user device to automatically display specific portions or clips of a video content based on identified user interests.
Regarding Claim 12, the rationale provided for the rejection of Claim 1 is incorporated herein.
Claims 5-9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US Pub. 2010/0023506 A1) in view of Begeja et al. (US Pub. 2003/0088687 A1), and in further view of Houh et al. (US Pub. 2007/0112837 A1).
Regarding Claims 5 and 16, Sahni and Begeja teach the method of Claim 1 but they fail to teach determining a portion of the content based on an association of at least one topic with a time range.
Houh, however, teaches determining a portion of the content based on an association of a topic with a time range (see Fig.6B (720,730) and paragraph [0022]).

Regarding Claims 6 and 17, the rationale provided for the rejection of Claim 5 is incorporated herein.
Regarding Claims 7 and 18 the rationale provided for the rejection of Claim 5 is incorporated herein.
Regarding Claim 8, the rationale provided for the rejection of Claim 5 is incorporated herein.
Regarding Claim 9, Sahni and Begeia teach the method of Claim 1 out they fall to teach monitoring the text component of the content for additional references to the matched topic; updating the first time for each instance of additional references to the matched topic occurring in the content; and causing the stored portion of the content to end at a predetermined time after the undated first time.
Sahni, however, teaches periodically updating the user metadata fora user-related content (see Fig.4 (404,406) and paragraph [0063]).
Houh, teaches storing time offsets for a content segment of a media content (see Fig.6B (720,730) and paragraph [0022]).
At the time of the invention, it would have been obvious for one skilled in the art to include to the method of Claim 1 the steps for monitoring the text component of the content for additional references to the matched topic; updating the first time for each instance of additional references to the matched topic occurring In the content; and causing the stored portion of the content to end at a predetermined time after the updated first time. The motivation would be to identify and extract portions of a media content for playback, based on updated user interest information.
Claim 20, Sahni teaches a method (see Fig.1 and paragraph [0029]), comprising:
receiving a message comprising a topic and a reference to a video content (see Fig.2 (207) Fig.5 (502), paragraph [0038] and paragraph [0064], media content and metadata identifying topic);
determining, based on the message, that at least one topic matches a topic of interest to a user (see Fig.5 (504) and paragraph [0064]);
and determining, based on the at least one topic, a portion of the content relevant to the topic of interest (see Fig.5 (506) and paragraph [0064]).
Sahni fais to teach determining a portion of the content at a specific time prior to a first time; and causing the relevant portion of the video content to be stored separately from the video content.
Sahni, however, teaches automatically causing relevant portions of a video content to be identified for retrieval (see Fig.1 (192), paragraph [0032] and paragraph [0034]).
Begeja teaches storing a relevant portion of a video content separately from the entire original video content for subsequent viewing (see Fig.8 (810,845), Fig.10 (1035), paragraph [0038], paragraph [0104] and paragraph [0107], one or more portions or clips of a video content can be stored separately from the entire original video content at a computing device for subsequent retrieval and viewing).
Houh teaches determining a portion of the content based on an association of a topic with a time range (see Fig.6B (720,730) and paragraph [0022]).
At the time of the invention, it would have been obvious for one skilled in the art to include to Sahni's method the step for causing the relevant portion of the video content to be stored separately from the video content. The motivation would be to enable the user device to display specific portions or clips of a video content based on identified user interest information, and to retrieve, view or share the portions or clips at a later time.
.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US Pub. 2010/0023506 A1) in view of Begeja et al. (US Pub. 2003/0088687 A1), and in further view of Shah et al. (US Pub. 2014/0074866 A1).
Regarding Claims 10 and 19, Sahni and Begeja teach the method of Claim 1 but they fall to teach parsing closed captions of the content.
Shah, however, teaches extracting metadata information from closed captions of a media content to identify a topic of the content (see paragraph [0022]).
At the time of the invention, it would have been obvious for one skilled in the art to include to the method of Claim 1 the step for parsing the closed captions of the content. The motivation would be to extract topic information from the metadata of video contents.
Examiner’s Note: The examiner found additional prior art references that were not cited for the office action, but are relevant to the current invention. The examiner believes the following references teachthe limitations found in the independent claims (Claims 1, 12 and 20).
1. Reiley et al. (US Pub. 2013/0325869 A1)
2. Reiley et al. (US Pub. 2013/0326406 A1)
3. Robertson et al. (US Patent 9,881,084 B1)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672